Citation Nr: 0307041	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-06 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than October 14, 
1998, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The appellant served on active duty from October 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in pertinent 
part, granted a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU), effective October 14, 1998.  The 
appellant subsequent filed a timely notice of disagreement 
and substantive appeal regarding the effective date of this 
award.

The Board remanded this issue in December 2000 for further 
development and it has returned for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  In December 1994, the veteran submitted an informal 
application for TDIU benefits, at which time the veteran was 
service connected for residuals of a gunshot wound of the 
right forearm, evaluated as 40 percent disabling, and for 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling.  

3.  In April 1997, service connected disability compensation 
was established for tinnitus, evaluated as 10 percent 
disabling, and bilateral hearing loss evaluated as zero 
percent disabling effective July 5, 1990.  

4.  On October 14, 1998, VA provided the veteran an 
examination to determine the status of his PTSD.

5.  In November 1998, the veteran was assigned a 70 
disability evaluation for PTSD, effective from October 14, 
1998, the date of the VA PTSD examination report.  

6.  In November 1998, the veteran was awarded TDIU benefits, 
effective from October 14, 1998, the date of the VA PTSD 
examination report.  

7.  The later date as between the date of claim for TDIU 
benefits and the date entitlement to that benefit arose is 
October 14, 1998. 


CONCLUSION OF LAW

The criteria for an award of an effective date earlier than 
in October 14, 1998, for a total disability rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5110, 5126 (West 2002); 
38 C.F.R. §§3.400(o)(1)(2), (2002), 4.16; 38 C.F.R. § 4.16 
(1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
March 1999 statement of the case, the December 2000 Board 
Remand, the December 2002 supplemental statement of the case, 
and a letter sent to the veteran in July 2001, which 
specifically addressed the contents of the VCAA in the 
context of the veteran's claims.  The RO explained its 
decision with respect to each issue, and invited the veteran 
to identify records that could be obtained to support his 
claims.  Under these circumstances, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in July 2001, the 
RO asked the veteran to identify records relevant to his 
claim.  The July 2001 letter explicitly set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Factual background

The veteran filed his claim for a TDIU in December 1994.  At 
that time, he was receiving VA service-connection disability 
benefits for PTSD, evaluated as 30 percent disabling, and 
residuals of a gunshot wound of the right forearm, evaluated 
as 40 percent disabling.  In April 1997, the RO granted 
service connection for tinnitus with a 10 percent evaluation, 
and bilateral hearing loss, with a zero percent evaluation, 
both effective July 5, 1990.  

VA examined the veteran on October 14, 1998 with respect to 
his PTSD.  Based on that VA examination report, the RO 
increased the veteran's PTSD disability evaluation to 70 
percent effective October 14, 1998, the date of the VA 
examination report.  At the same time, the RO granted a TDIU 
and assigned an effective date of October 14, 1998, the date 
of the VA examination report, because the veteran had a 
combined 80 percent disability rating due to the veteran's 
service-connected disorders (PTSD, residuals of a gunshot 
wound of the right forearm, tinnitus, and bilateral hearing 
loss).  The veteran maintains that an effective date for the 
TDIU should be the date of claim.




III.  Law

The applicable criteria, contained in section 5110(a) of 
Title 38, United States Code, requires that:

Unless specifically provided otherwise in this chapter, 
the effective date of an award based on . . . a claim 
for increase . . . of compensation . . . shall be fixed 
in accordance with the facts found, but shall not be 
earlier than the date of receipt of application.  
Section 5110(b)(2) of title 38 provides that:

The effective date of an award of increased 
compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability 
had occurred, if application is received within one 
year from such date.

Subsections 3.400(o)(1) and (2) of title 38, Code of Federal 
Regulations, which implement the statutory subsections, 
provide as follows:

(o) Increases (38 U.S.C. [§§] 5110(a) and 5110(b)(2), . 
. .) -- (1) General. Except as provided in paragraph 
(o)(2) of this section . . . , date of receipt of claim 
or date entitlement arose, whichever is later. . .

(2) Disability compensation. Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.

38 C.F.R. § 3.400(o)(1), (2) (2002).

Since establishing the effective date for an award of TDIU 
benefits turns on when it is factually ascertainable 
entitlement to that benefit was shown, it is also necessary 
to set forth the criteria considered for awarding those 
benefits.  In this regard, a total disability rating for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his advancing age or the presence of any non-service-
connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341.

Effective November 7, 1996, there were amendments to the 
regulations and rating criteria for total disability 
evaluation based on individual unemployability (TDIU) and 
evaluation of mental disorders. See 61 Fed. Reg. 52700 
(1996).  The Board in this decision applies the prior 
regulations pertaining to rating mental disorders, 38 C.F.R. 
§§ 4.125-.132 (repealed in part and amended in part effective 
Nov. 7, 1996), and pertaining TDIU benefits in claimants with 
mental disorders, 38 C.F.R. § 4.16(c) (repealed effective 
Nov. 6, 1996), to this case because they are potentially more 
beneficial to the veteran.  With respect to the current 
version of 38 C.F.R. § 4.16(a) &(b), it is substantively 
unchanged from the old version.  The significant difference 
is that 38 C.F.R. § 4.16(c) was eliminated from the new 
version.  The Board finds that 38 C.F.R. § 4.16(c) was 
beneficial to the veteran and, therefore, it will be 
considered.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 11-97 (1997).  

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided [t]hat, if there is 
only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. . . . It is provided further that the 
existence or degree of non-service- connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the 
veteran unemployable.  38 U.S.C.A. § 4.16(a).  

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r) (2002).  In Hazan v. Gober, 10 Vet. App. 511, 520 
(1997), the Court opined that all evidence in a case should 
be considered when deciding when a rating increase was 
"ascertainable" under 38 U.S.C.A. § 5110 (b)(2).

In September 1998, VA's Office of the General Counsel 
(hereinafter referred to as "GC") explored the legislative 
history of 38 U.S.C.A. § 5110(b)(2) and noted that this 
provision was added in order to permit retroactive payment of 
increased compensation from the date of the increase in 
disability up to one year, when that date is ascertainable, 
and was intended by Congress to provide additional disability 
compensation up to one year retroactive to the date on which 
the event establishing entitlement to additional benefits 
occurred, i.e., the date on which the increase in disability 
occurred.  With regard to the regulatory history of 38 C.F.R. 
§ 3.400(o)(2), VA's GC noted that this section was added to 
permit payment of increased disability compensation 
retroactively to the date the evidence established the 
increase in the degree of disability had occurred, and that 
it was intended to be applied in those instances where the 
date of increased disability could be factually ascertained 
with a degree of certainty, and was not intended to cover 
situations where there was no evidence of entitlement to an 
increased evaluation prior to the date of the claim.  The GC 
concluded that, where a veteran submitted a claim alleging an 
increase in disability within one year prior to VA's receipt 
of the claim, and medical evidence subsequently substantiated 
the increase in disability, the effective date of the award 
of increased disability compensation was the date as of which 
it was ascertainable, based on all the evidence of record, 
that the increase occurred.  See VAOPGCPREC 12-98 (September 
23, 1998).

IV.  Analysis

As indicated above, an award of TDIU benefits is based on 
impairment caused by service-connected disabilities.  There 
were four disabilities for which service connection was in 
effect prior to the date the RO granted THIU benefits.  These 
service-connected disabilities were PTSD, evaluated as 30 
percent disabling; residuals of a gunshot wound of the right 
forearm, evaluated as 40 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and bilateral hearing 
loss, evaluated as zero percent disabling, for a combined 
evaluation of 60 percent.  Clearly, the veteran did not meet 
the schedular criteria for an award of TDIU benefits prior to 
October 14, 1998.  See 4.16.  

As to other evidence addressing the veteran's employability, 
the veteran maintained in a VA Form 8940, submitted in March 
1995, and again in July 2001, that he had not worked since 
February 1987 as a result of his service-connected disorders.  
The medical evidence of record dated prior to October 14, 
1998, however, does not support his contention.  VA 
outpatient records dated from the late 1980s through October 
1998 indicate that he veteran was treated for PTSD, but it 
was cumulatively described as mild to moderate.  These VA 
outpatient records do not indicate that the veteran was 
unemployable due to his service-connected disorders.  

According to an August 1997 VA examination report, the 
veteran was diagnosed with PTSD, mild to moderate in 
severity.  The examiner also assigned a GAF of 70.  In 
assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV). GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  This evidence does not support a 
finding of unemployability.
 
It was following receipt of the VA examination report dated 
October 14, 1998, that the veteran was granted a 70 percent 
disability evaluation for PTSD, which as mentioned above, 
occurred by way of a November 1998 RO rating action that also 
assigned a TDIU, effective from October 14, 1998.  Thus, it 
was as of October 14, 1998, that the veteran's combined 
service connected disability rating became 80 percent, and he 
first met the schedular criteria for TDIU benefits.  
Likewise, it was as of that date that the veteran's service-
connected disorders were considered to have rendered him 
unemployable, (PTSD, residual gunshot wound of the right arm, 
tinnitus, and bilateral hearing loss).  It was as of that 
date, therefore, that the RO made TDIU benefits effective.  

Under the foregoing circumstances, the Board must conclude 
that it was not until the 70 percent disability evaluation 
had been established for the veteran's PTSD (October 14, 
1998) that entitlement arose to increased TDIU compensation 
benefits.  Given that the determination of the effective date 
for this increased compensation is the later of the date of 
claim (December 1994) and the date entitlement arose (October 
14, 1998), it must be concluded that the appropriate 
effective date for the award of TDIU benefits in this case is 
October 14, 1998.  That is the effective date for this 
benefit assigned by the RO, and in view of that, the 
veteran's appeal is denied. 

In considering whether the appellant was entitled to a 100 
percent evaluation prior to October 14, 1998, consideration 
was given to the provisions of 38 C.F.R. § 4.16(c) (1994). As 
noted previously, this regulation has been repealed, but it 
was in effect during the pendency of this appeal, and its 
application will be more favorable to the veteran than not, 
so the Board will apply it. The regulation specifically 
provided that where the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, a 
100 percent schedular evaluation shall be assigned under the 
appropriate diagnostic code. Where evidence of record or 
assertions of the appellant indicate the potential 
applicability of section 4.16(c), the Board must consider 
entitlement under that regulation. Hohol v. Derwinski, 2 Vet. 
App. 169 (1992) (70 percent rating for mental disorder as 
sole service-connected disability compelled consideration of 
§ 4.16(c)); Collier v. Derwinski, 2 Vet. App. 247 (1991) 
(consideration of § 4.16(c) required when evidence shows 
potential applicability, even if appellant did not file 
specific form seeking individual unemployability).

An earlier effective date is not warranted pursuant to 
38 C.F.R. § 4.16(c) (1994) for several reasons.  Prior to 
October 14, 1998, the veteran was service-connected for four 
disabilities, three of which were compensably rated.  
Therefore, PTSD (a mental disorder) was not the only 
compensable service-connected disability.  Even if PTSD had 
been the only service-connected disability, it was evaluated 
as 30 percent disabling, and not 70 percent as required by 
the regulation.  See 38 C.F.R. § 4.16(c) (1994).  For these 
reasons, an earlier effective date is not warranted pursuant 
to 38 C.F.R. § 4.16(c) (1994).

The Board has reviewed the medical evidence produced prior to 
October 14, 1998, in order to determine whether it was 
factually ascertainable that the veteran's service-connected 
disabilities, to include his PTSD, rendered him totally 
disabled anytime prior to that date.  It was not.  The 
veteran's implied contention on appeal that he was totally 
disabled so as to be eligible for a total rating based on 
individual unemployability prior to October 14, 1998 to the 
date of his claim, are acknowledged.  The veteran has not 
shown, nor claimed, that he is a medical expert.  Thus, while 
he, as every other lay person, is competent to provide an 
account of his own symptoms, he cannot render medical 
opinions because, as noted by the Court, "the capability of 
a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The veteran contends that he has been unable to work since 
1987.  The evidence of record indicates that the veteran has 
a number of nonservice-connected disorders.  While the 
veteran may have been unable to work since 1987, it was not 
until October 14, 1998 that the medical evidence of record 
showed that the veteran was unemployable solely due to his 
service-connected disorders.  The Board notes that the 
veteran indicated in his December 1994 claim for TDIU that he 
had filed a claim in January 1993 for a TDIU but had not 
heard from VA about it.  Upon reviewing the claims file, the 
Board found no prior written claim for TDIU dated from 
January 1993.  Although the veteran filed a claim with 
respect to various claims for service connection (which are 
not relevant here) he did not claim a TDIU.  Nevertheless, in 
light of the foregoing, this is moot because the evidence 
does not warrant an effective date prior to October 14, 1998 
for the veteran's TDIU.

The Board finds that convincing evidence of unemployability 
is dated from October 14, 1998, and that it was not 
ascertainable that unemployability due to service-connected 
disability existed prior to that time.  Therefore, 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) do not 
provide a basis for assigning an earlier effective date in 
this case.  VA is bound under the controlling statute and 
regulations, which provides no basis for the award of an 
effective date earlier than October 14, 1998.  Thus, the 
preponderance of the evidence is against the veteran's claim, 
which must be denied.


ORDER

Entitlement to an effective date earlier than October 14, 
1998, for a total disability rating based on individual 
unemployability is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

